PER CURIAM.
Upon a complaint by The Florida Bar this Court appointed a referee to conduct a hearing regarding Bradham’s alleged misconduct. Bradham tendered a conditional guilty plea for. consent judgment,* acknowledging his violation of Disciplinary Rules 1-102(A)(4) and 1-102(A)(6). The referee recommended that Bradham be found guilty in accordance with his conditional plea and that he receive a public reprimand, a 30-day suspension, a two-year supervised probationary period and payment of costs.
Neither side contests the referee’s report which we hereby adopt. Publication of this opinion in Southern Reporter will serve as the public reprimand, and Joseph Bradham, Jr., is suspended from The Florida Bar for thirty days effective March 26, 1984, thereby giving respondent 30 days to close out his practice and take the necessary steps to protect his clients, and respondent shall not accept any new business. Respondent is placed on supervised probation for a period of two years.
Costs in the amount of $1,014.00 are hereby taxed against respondent.
It is so ordered.
BOYD, OVERTON, McDONALD and SHAW, JJ., concur.
EHRLICH, J., dissents with an opinion, in which ALDERMAN, C.J., concurs.

 We feel it unnecessary to publish the full text of the plea. The Court file is open for inspection.